EXHIBIT 10.4

 

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of this 4th day of February, 2015 (“First Amendment Date”), by
and between ProDex Riverside, LLC, a Delaware limited liability company (the
“Company”), and Scott C. Robertson, an individual (“Robertson”). The Company and
Robertson may collectively be referred to herein as the “Parties”.

 

RECITALS:

 

A.      The Parties have entered into that certain Employment Agreement dated
November 21, 2014 (the “Employment Agreement”).

 

B.      Riverside Manufacturing, Inc., a Minnesota corporation (“Riverside”) and
Pro- Dex Sunfish Lake, LLC, a Delaware limited liability company (“PDSL”), are
entering into that certain Heron Forbearance Agreement and that certain
Riverside Forbearance Agreement, each dated on or about the date hereof
(collectively, the “Forbearance Agreement s”).

 

C.      Riverside and PDSL are entering into that certain Revolving Loan
Agreement dated on or about the date hereof, pursuant to which PDSL may make up
to $200,000 in revolving loan advances to Riverside (the “Revolving Loan
Agreement”).

 

D.      In connection with the Revolving Loan Agreement, Riverside is issuing
PDSL that certain Revolving Promissory Note, dated on or about the. date hereof,
in the principal amount of up to $200,000 (the “Revolving Promissory Note” and,
together with the Revolving Loan Agreement, collectively, the “Revolving Loan
Documents”).

 

E.      As inducement for entering into said Forbearance Agreements and
Revolving Loan Documents, Robertson has agreed to amend the Employment
Agreement.

 

F.      The Parties desire to amend the Employment Agreement on the terms set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
agreements and covenants contained in the Employment Agreement (as amended by
this Amendment), and for other good and valuable consideration, the receipt and
sufficiency of which is expressly acknowledged by the Company and Robertson, the
Parties agree as follows:

 

AGREEMENT

 

1.      Amendment to Section 5(c). Section 5(c) of the Employment Agreement is
hereby amended and restated in its entirety as follows:

 

         “(c) For purposes of this Section 5, “Liquidation Proceeds” shall be
equal to 50% of any proceeds in excess of the greater of (i) the sum of (x)
$1,440,000.00, plus (y) 1.2 multiplied by the Revolving Loan Advance Amount, or
(ii) a 20% annualized return on both (x) $1,200,000 (calculated from November
21, 2014) and (y) the

 

 

 

 

 

Revolving Loan Advance Amount (calculated from the date of each respective
advance to Riverside under the Revolving Loan Documents), in each case received
by any Pro Dex Entity from the sale of a controlling interest in the Company or
from the sale, liquidation, or other disposition of all or substantially all of
the assets of the Business, provided that Robertson’s share of any Liquidation
Proceeds shall be capped at, and shall in no event exceed, $170,000. “Revolving
Loan Advance Amount” means the amount advanced to Riverside under the Revolving
Loan Documents, including accrued interest, owing at the time of such sale,
liquidation, or other disposition of all or substantially all of the assets of
the Business.

 

2.      Ratification; No Other Amendment or Modification Intended. Each Party
hereby ratifies and affirms the Employment Agreement, as amended by this
Amendment. Except as specifically modified and amended by this Amendment, all
terms, warranties, representations, conditions and covenants contained in the
Employment Agreement shall remain in full force and effect.

 

3.      Governing Law. This Amendment shall be governed by and construed m
accordance with the laws of the State of Minnesota.

 

4.      Counterparts; Facsimiles. This Amendment may be executed in several
counterparts and when so executed shall constitute one agreement binding on the
Parties, notwithstanding that the Parties are not signatory to the original and
same counterpart. This Amendment may be delivered by facsimile transmission or
in .pdf or other electronic format , and facsimile copies or electronic versions
of executed signature pages shall be binding as originals.

 

[ signature page follows ]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Employment Agreement to be effective as of the First Amendment Date.

 

 

 

  COMPANY:

 

  Pro-Dex Riverside, LLC,

  a Delaware limited liability company

[sigs.jpg]

 

 

 

 

